Name: 2000/768/EC: Commission Decision of 6 December 2000 terminating the review of Council Regulation (EC) No 2450/98 imposing a definitive countervailing duty on imports of stainless steel bars originating in India (notified under document number C(2000) 3680)
 Type: Decision
 Subject Matter: Asia and Oceania;  competition;  iron, steel and other metal industries;  international trade;  trade;  technology and technical regulations
 Date Published: 2000-12-07

 Avis juridique important|32000D07682000/768/EC: Commission Decision of 6 December 2000 terminating the review of Council Regulation (EC) No 2450/98 imposing a definitive countervailing duty on imports of stainless steel bars originating in India (notified under document number C(2000) 3680) Official Journal L 306 , 07/12/2000 P. 0036 - 0036Commission Decisionof 6 December 2000terminating the review of Council Regulation (EC) No 2450/98 imposing a definitive countervailing duty on imports of stainless steel bars originating in India(notified under document number C(2000) 3680)(2000/768/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2026/97 of 6 October 1997 on protection against subsidised imports from countries not members of the European Community(1), and in particular Article 19 thereof,After consulting the Advisory Committee,Whereas:1. PROCEDURE(1) Definitive countervailing duties were imposed on the above product on 14 November 1998 by Council Regulation (EC) No 2450/98(2). Subsequent to the imposition of definitive measures, the Commission received a request for an interim review, pursuant to Article 19 of Regulation (EC) No 2026/97, from an Indian exporting producer, Chandan Steel Ltd, which participated in the original investigation and is currently subject to a countervailing duty rate of 19,0 %. The company concerned provided sufficient evidence that the continued imposition of the measure was no longer necessary to offset the countervailable subsidy.(2) Accordingly, the Commission, after consultation with the Advisory Committee, announced in a notice published in the Official Journal of the European Communities(3) the initiation of an interim review of Regulation (EC) No 2450/98 with regard to Chandan Steel Ltd.2. WITHDRAWAL OF THE REQUEST FOR REVIEW(3) On 10 May 2000, the company concerned withdrew its request for a review. The Commission has therefore decided to terminate this review without amending the measures in relation to Chandan Steel Ltd,HAS ADOPTED THIS DECISION:Sole ArticleThe interim review of Regulation (EC) No 2450/98 concerning imports of stainless steel bright bars originating in India is hereby terminated.Done at Brussels, 6 December 2000.For the CommissionPascal LamyMember of the Commission(1) OJ L 288, 21.10.1997, p. 1.(2) OJ L 304, 14.11.1998, p. 1.(3) OJ L 22, 26.1.2000, p. 7.